USCA11 Case: 21-11702      Date Filed: 01/26/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11702
                   Non-Argument Calendar
                   ____________________

KIMBERLY MEDDERS,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:19-cv-01394-SGC
                   ____________________
USCA11 Case: 21-11702        Date Filed: 01/26/2022    Page: 2 of 8




2                      Opinion of the Court                21-11702


Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
        Kimberly Medders appeals the district court’s order affirm-
ing the Commissioner of Social Security’s denial of her claim for
disability benefits and denying her motion to remand. Medders
contends the Appeals Council erred by failing to consider her new
and material evidence of disability, and the district court erred by
failing to remand to the agency to consider a subsequent favorable
disability decision. After careful review, we affirm.
                                 I.
       Medders applied for disability benefits in March 2017 based
on a mix of physical and mental ailments and later requested a hear-
ing before an administrative law judge (“ALJ”).
       At the time of the March 2019 hearing, the treatment rec-
ords before the agency spanned from 2015 to 2018 and covered,
among other things, the diagnosis and treatment of Medders’s var-
ious physical conditions, including chronic and occasionally severe
lower back and neck pain, fibromyalgia, osteoarthritis, neuropathy,
and complications from a prior ankle fracture. The records in-
cluded the results of a CT scan of Medders’s ankle and MRI scans
of the cervical, thoracic, and lumbar regions of her spine. The lum-
bar MRI found degenerative changes at multiple levels and a small
disc protrusion at L5-S1, the lumbrosacral joint. In addition,
Medders testified at the hearing about her impairments.
USCA11 Case: 21-11702        Date Filed: 01/26/2022     Page: 3 of 8




21-11702               Opinion of the Court                        3

       After the hearing, the ALJ denied benefits on the ground that
Medders retained the residual functional capacity to perform light
work with certain limitations from September 9, 2016, the alleged
disability-onset date, through March 22, 2019, the date of the ALJ’s
decision. The ALJ found that Medders suffered from a variety of
severe impairments, including fibromyalgia, chronic back pain,
neuropathy, “status post left ankle surgery,” cervical disc degener-
ation, and osteoarthritis, but it reasoned that these musculoskeletal
and neurological conditions were being conservatively managed
with medications and had not required more invasive treatment,
apart from lumbar epidural injections.
       Medders requested review of the ALJ’s decision by the Ap-
peals Council and submitted new evidence of treatment records
from five other providers dated between September 2015 and April
2016. This evidence showed the following: (1) treatment of low
back pain, including lumbar epidural injections, from September
2015 and December 2015; (2) the results of conduction velocity and
electromyography tests in March 2016, which showed compres-
sion neuropathy in Medders’s lower extremities; (3) diagnoses of
moderate cervical arthritis, cervicalgia, chronic pain syndrome,
lumbago with sciatica, and carpal tunnel syndrome; (4) an April
2016 MRI scan indicating degenerative changes at multiple levels
and a small disc protrusion at L5-S1; and (5) treatment of posttrau-
matic arthrosis of her left ankle. Notably, it appears the MRI scan
described in point (4) above was already part of the agency record.
USCA11 Case: 21-11702        Date Filed: 01/26/2022     Page: 4 of 8




4                      Opinion of the Court                21-11702

        The Appeals Council denied review, briefly describing the
treatment records Medders had submitted and finding that the new
evidence “[did] not show a reasonable probability that it would
change the outcome of the decision.” Medders sought federal dis-
trict-court review, and she moved to remand back to the agency to
reconsider its decision in light of the new evidence as well as a fa-
vorable Social Security decision in August 2020 determining that
she was disabled starting on May 1, 2019. See 42 U.S.C. § 405(g).
The district court affirmed the Appeals Council and denied re-
mand, and Medders appeals.
                                 II.
       With a few exceptions, a Social Security claimant is allowed
to present new evidence at each stage of the administrative process,
including before the Appeals Council. Washington v. Soc. Sec. Ad-
min., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015); see also Pupo
v. Comm’r, Soc. Sec. Admin., 17 F.4th 1054, 1063 (11th Cir. 2021).
The Appeals Council will review a case if it “receives additional ev-
idence that is new, material, and relates to the period on or before
the date of the hearing decision, and there is a reasonable probabil-
ity that the additional evidence would change the outcome of the
decision.” 20 C.F.R. § 416.1470(a)(5). “[W]hen a claimant properly
presents new evidence to the Appeals Council, a reviewing court
must consider whether that new evidence renders the denial of
benefits erroneous.” Ingram v. Comm’r of Soc. Sec. Admin., 496
F.3d 1253, 1262 (11th Cir. 2007).
USCA11 Case: 21-11702        Date Filed: 01/26/2022    Page: 5 of 8




21-11702               Opinion of the Court                       5

        The Appeals Council must consider new and material evi-
dence submitted by a claimant and may not “perfunctorily adhere”
to an ALJ’s decision. Mitchell v. Comm’r, Soc. Sec. Admin., 771
F.3d 780, 783–84 (11th Cir. 2014). But it need not “give a detailed
rationale for why each piece of new evidence submitted to it does
not change the ALJ’s decision.” Id. at 784. When the Appeals
Council states that it has considered a claimant’s new evidence but
found it would not affect the result, we will not “second-guess that
assertion” absent some “affirmative basis” for concluding that it
failed to evaluate the new evidence. Id. at 783. For example, if the
claimant submits new evidence “related to an entirely new condi-
tion which could have caused the claimant’s back pain,” we would
expect the Appeals Council “to satisfactorily explain that new evi-
dence.” Id. But no further explanation is necessary where the
claimant presents “additional evidence” related to a medical condi-
tion that was already considered by the ALJ. See id. at 783–85.
        Here, the record does not support Medders’s claim that the
Appeals Council failed to consider her new evidence. The Appeals
Council explicitly noted each of the medical records Medders sub-
mitted and found that the new evidence did not show a reasonable
probability of a different result. It was not required to give a de-
tailed rationale for why each piece of new evidence submitted did
not change the ALJ’s denial of benefits. See Mitchell, 771 F.3d at
784. Nor has Medders identified an “affirmative basis” to question
the Appeals Council’s statement, such as evidence of a new or
worsened impairment. See id. at 783. Rather, it appears that the
USCA11 Case: 21-11702            Date Filed: 01/26/2022        Page: 6 of 8




6                         Opinion of the Court                     21-11702

treatment records covered medical conditions that were already
before the ALJ. See id. Under Mitchell, therefore, the Appeals
Council’s brief explanation was adequate to show it considered
Medders’s new evidence.
       Moreover, the new evidence Medders submitted did not
render the Commissioner’s denial of benefits erroneous. See In-
gram, 496 F.3d at 1262. To start, the new treatment records pre-
date the alleged disability onset date of September 9, 2016, and so
do not speak directly to the relevant time period. Moreover, the
new records relate to medical conditions that were either already
documented in the existing record, such as the disc protrusion at
L5-S1, or were addressed in Medders’s testimony to the ALJ. And
the ALJ’s decision reflects that he considered the impairments re-
flected in the new treatment records, including lower back and leg
pain, osteoarthritis, complications from a prior ankle fracture, and
neuropathy.
       Apart from broadly asserting that the new records “add sub-
stantially” to her claim, Medders does not identify any specific in-
formation that undermines the ALJ’s assessment of her conditions
during the relevant period. And she does not otherwise present an
argument that the ALJ’s decision is not supported by substantial
evidence. Accordingly, we affirm the Appeals Council’s decision
to deny review. 1


1 For the same reasons, we affirm the district court’s denial of Medders’s mo-
tion to remand under “sentence four” of 42 U.S.C. § 405(g). See Ingram v.
USCA11 Case: 21-11702           Date Filed: 01/26/2022       Page: 7 of 8




21-11702                 Opinion of the Court                             7

                                    III.
       Medders also claims that the district court should have re-
manded her disability claim to the agency to consider a subsequent
favorable decision in August 2020 determining that she was disa-
bled starting on May 1, 2019. Reviewing de novo, we disagree. See
Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).
      Under “sentence six” of 42 U.S.C. § 405(g), the district court
may “remand to the Commissioner to consider new evidence pre-
sented for the first time in the district court.” Ingram, 496 F.3d at
1267. To warrant remand, the claimant must establish that the ev-
idence is new and material and that good cause exists for the failure
to submit the evidence previously. Id.
        In this Circuit, a subsequent favorable disability decision is
not newly discovered evidence. Hunter v. Soc. Sec. Admin.,
Comm’r, 808 F.3d 818, 821 (11th Cir. 2015) (“A decision is not evi-
dence any more than evidence is a decision.”). While noting a cir-
cuit split on the issue, we explained that there was no inconsistency
in finding that two successive ALJ decisions were supported by sub-
stantial evidence—a deferential standard—even when those deci-
sions reached opposing conclusions. Id. at 822. Nonetheless, the



Comm’r of Soc. Sec. Admin, 496 F.3d 1253, 1266–68 (11th Cir. 2007) (explain-
ing that sentence four of § 405(g) permits remand where the decision to deny
benefits was not supported by substantial evidence in the record as a whole
based on the evidence that the Appeals Council did not adequately consider).
USCA11 Case: 21-11702        Date Filed: 01/26/2022     Page: 8 of 8




8                      Opinion of the Court                21-11702

evidence supporting a subsequent favorable decision may consti-
tute new and material evidence under § 405(g). See id. at 821–22.
       Here, as in Hunter, “the only ‘new evidence’ [Medders] cites
in support of her request for remand is the later favorable deci-
sion.” Id. at 822. But “that decision is not evidence for purposes of
§ 405(g).” Id. While Medders also points to the new treatment rec-
ords from 2015 and 2016, those records were presented to and con-
sidered by the Appeals Council, as discussed above, and so do not
present grounds for a sentence-six remand. See Ingram, 496 F.3d
at 1266–68.
        Despite Medders’s belief that Hunter picked the wrong side
of the circuit split, we as a panel are bound by that decision. See
United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008) (“[A]
prior panel’s holding is binding on all subsequent panels unless and
until it is overruled or undermined to the point of abrogation by
the Supreme Court or by this court sitting en banc.”). Accordingly,
the district court properly denied remand under sentence six based
on the subsequent favorable disability decision.
                                IV.
        In sum, and for the reasons stated above, we affirm the dis-
trict court’s decision to affirm the Commissioner’s denial of disa-
bility benefits and to deny Medders’s request for remand.
      AFFIRMED.